Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered January 16, 2007, convicting him of criminal possession of a controlled substance in the seventh degree (two counts), resisting arrest, and unlawful possession of marihuana, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing (Grosso, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The Supreme Court correctly determined that exigent circumstances justified the search of the defendant’s bag (see People v Gokey, 60 NY2d 309, 312 [1983]).
The defendant’s argument that the evidence at trial was legally insufficient to support the conviction for resisting arrest is without merit. Upon our independent review pursuant to CPL 470.15 (5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]). Fisher, J.P, Miller, Garni and Balkin, JJ., concur.